CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                       LISA MATZ
JUSTICES                                                                                          CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                     (214) 712-3450
 MOLLY FRANCIS                                                                                  lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                     GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                        Court of Appeals                                     BUSINESS ADMINISTRATOR
                                                                                                  (214) 712-3434
 LANA MYERS
 DAVID EVANS                        Fifth District of Texas at Dallas                      gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                                600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                       DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                     (214) 712-3400
                                                                                                        INTERNET
 BILL WHITEHILL
                                                                                                HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                              October 26, 2015


     Honorable Elizabeth Frizell
     Presiding Judge
     Criminal District Court No. 7
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-54
     Dallas, TX 75207

     RE:       SECOND STATUS REQUEST
               05-14-01468-CR, Clarence Hines v. The State of Texas

     Dear Judge Frizell:

             On August 10, 2015, the Court ordered the trial court to make findings regarding the
     jury charges and verdicts for both the guilt and punishment phases of trial. On August 14, 2015,
     we received a supplemental clerk’s record containing the jury charge and verdict form for the
     punishment phase. However, the supplemental clerk’s record does not contain the jury charge
     or verdict form from the guilt phase. To date, we have not received the trial court’s findings or
     the jury charge and verdict from the guilt phase, nor have we received a response to our
     previous letter inquiring about the status of the findings. The appeal cannot proceed until the
     matter of the guilt phase jury charge and verdict is resolved and I have been instructed to follow
     up on the matter. Therefore, please notify us of the status of the findings within SEVEN DAYS
     of the date of this letter. We appreciate your assistance with this matter.

                                                                Sincerely,

                                                      /s/       Lisa Matz, Clerk of the Court

     cc:       Felicia Pitre, Dallas County District Clerk
               Riann Moore
               Lori Ordiway

     ltr:mrh